Bloodwokth, J.
1. Under the oft-repeated rulings of. this court and of the Supreme Court that each ground of a motion for a new trial must he complete and understandable without resorting to an examination of the brief of the evidence or of any other part of the record, the first ground of the amendment to the motion for a new trial in this case will not be considered. Southern Ry. Co. v. Williams, 19 Ga. App. 544 (4) (91 S. E. 1001); Smiley v. Smiley, 144 Ga. 546 (87 S. E. 668).
2. No error warranting the grant of a new trial appears in the excerpts from the charge of the court complained of in grounds 2, 3, 4, and 5 of the amendment to the motion for a new trial; and there is no merit in grounds 6 and 7.
3. In the brief of counsel for the plaintiff in error the general grounds of the motion for a new trial are expressly abandoned.

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.